DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to applicant's communication of May 4, 2021. The rejections are stated below. Claims 1-2, 5-7, 9-14, 16, and 18-21 are pending and have been examined.

Response to Amendment/Arguments
2. 	Applicant’s arguments concerning 35 U.S.C. 101 have been considered and are persuasive so therefore the rejection has been withdrawn. Applicant’s arguments concerning 35 U.S.C. 102/103 have been considered but are moot in view of new grounds of rejection.   



Claim Interpretation
3.	In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or or provide an additional element that can be a consideration for eligibility1. See MPEP 2103(c).  


Not Positively Recited
4.	The following limitations are not positively recited, and do not differentiate the claims from the prior art:
“as detected by the micro-detector, the additional information including a frequency, an action time, or a characteristic of a particular user action of the one or more user actions” (Claim 1– the detecting step is not positively recited).



Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


5.	Claims 1-2, 5-7, 9-14, 16, and 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Lack of Algorithm
6.	Claims 1 and 12 each recite “in response to determining the physical, first action pattern matches the pre-stored action pattern, determining configuring the status of the electronic device as an active status of the electronic device enabling the electronic device to process the transaction.” However, the specification does not provide details on what the limitation, “configuring or enabling”, comprises. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. (MPEP 2181 IV: MPEP 2161 01 I) Dependent claims 2, 5-7, 9-14, 16, and 18-19 do not remedy the deficiency of the independent claims and stand rejected on the same grounds.





New Matter

7.	Claims 1, 8, and 20 each recite “determining a degree of the second action”. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. ‘Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed.’”  The limitation of “determining a degree of the second action” is not found in the Specification. -In re Katz, 97 USPQ2d 1737 (CAFC 2011).  Claims 2, 5-7, 9-11, 13-14, 16, 18, and 21 do not remedy the deficiency of the independent claims and stands rejected on the same grounds.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.	Claims 1-2, 5-7, 9-14, 16, and 18-21 are rejected under 35 U.S.C. 112, second paragraph or 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

10.	Regarding Claims 1, 12, and 20, according to Applicant’s Specification, the steps of “micro-detector” is not a part of the “one or more processors” (claim 1). Therefore, the metes and bounds of the claim are unclear, therefore, the scope is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).  Claims 2, 5-7, 9-11, 13-14, 16, 18, and 21 do not remedy the deficiency of the independent claims and stands rejected on the same grounds.


Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


12.	Claim 1-2, 9-14, and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sofronas [US Pub No. 2018/0276652 A1] in view of Blythe [US Pub No. 2015/0006378 A1], Avegliano et al. [US Pub No. 2016/0321670 A1], Pickering [US Pub No. 2020/0364716 A1], and Han [US Patent No. 2020/0364716 A1].

13.	Regarding claim 1, Sofronas discloses a computer-implemented method for processing a transaction, the computer-implemented method comprising:
determining, via the one or more processors, a status of the electronic device based on the first activity data (0073);
determining, via the one or more processors, transaction data associated with the transaction based on the second action pattern of the second activity data, wherein the transaction data comprises at least a transaction amount of the transaction (0073); and
processing, via the one or more processors, the transaction based on the transaction data (0073).
Sofronas does not disclose however Blythe teaches obtaining, via one or more processors operably connected to one or more sensors, first activity data of an electronic device associated with a user, wherein the electronic device is a credit card or a debit card, the one or more sensors include a micro-detector placed on or embedded within a chip of the credit card or the debit card (Blythe 0055, 0064-0065, 0073).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Sofronas to include the teachings of Blythe.  The rationale to combine the teachings would be a simple, reliable and potentially highly secure means of managing the transactional capabilities of the user device.
Sofranas does not disclose however Avegliano teaches the first activity data comprises at least a physical first action pattern performed by the user with the micro-detector of the electronic device (Avegliano 0054, claims 4 and 5).
Sofranas does not disclose however Avegliano teaches determining that the physical first action pattern matches a pre-stored action pattern based on comparing the physical first action pattern to the pre-stored action pattern, the pre-stored action pattern including one or more user actions and additional information regarding the one or more user actions, the one or more user actions including shaking, moving, spinning, tilting, flicking, tapping, pressing, or bending the electronic device, as detected by the micro-detector, the additional information including a frequency, an action time, or a characteristic of a particular user action of the one or more user actions  (Avegliano 0028, Claim 1).  At the time of filing it would obvious to a person of ordinary skill in the art to modify the disclosure of Sofronas to include the teachings of Avegliano.  The rationale to combine the teachings would be to monitor fraudulent usage that is similar enough to historical patterns.
Sofronas does not explicitly disclose however Pickering teaches in response to determining the physical first action pattern matches the pre-stored action pattern configuring the status of the electronic device as an active status of the electronic device enabling the electronic device to process the transaction (Pickering 0025).  At the time of filing it would obvious to a person of ordinary skill in the art to modify the disclosure of Sofronas to include the teachings of Pickering.  The rationale to combine the teachings would be for improving security in transactions involving and/or requiring entry or provision of authentication data.
Sofronas does not explicitly disclose however Han teaches obtaining, via the one or more processors, second activity data of the electronic device when the electronic device is configured to have an active status, wherein the second activity data comprises at least a second action pattern performed by the user with the electronic device (Han Col. 6 lines 4-25 and Col. 24 lines 17-45).
Sofronas does not explicitly disclose however Han teaches determining a degree of the second action pattern (Han Col. 6 lines 4-25 and Col. 24 lines 17-45).
Sofronas does not explicitly disclose however Han teaches determining, via the one or more processors, transaction data associated with the transaction based on the second action pattern of the second activity data when the electronic device is configured to have an active status, wherein the transaction data comprises at least a transaction amount of the transaction, the transaction amount determined based on the degree of the second action pattern (Han Col. 6 lines 4-25 and Col. 24 lines 17-45).  At the time of filing it would obvious to a person of ordinary skill in the art to modify the disclosure of Sofronas to include the teachings of Han.  The rationale to combine the teachings would be in processing transactions in offline mode.

14.	Independent claims 12 and 20 recite similar language as to claim 1 and stand rejected on the same grounds. 

15.	Regarding claims 2 and 13, Sofronas discloses wherein the second action pattern includes one or more of shaking, moving, spinning, tilting, flicking, tapping, pressing, or bending the electronic device (Sofronas 0096).

16.	Regarding claim 14, Sofronas discloses wherein the electronic device is a credit card or a debit card (Sofronas 0073).

17.	Regarding claims 9 and 18, Sofronas discloses wherein the pre-stored activity data is subject to adjustment by the user (Sofronas 0073).

18.	Regarding claims 10 and 19, Sofronas discloses wherein the transaction data further includes at least one of a transaction location, a transaction type, or a transaction time of the transaction (Sofronas 0073).

19.	Regarding claim 11, Sofronas discloses further including transmitting, to the user, a notification indicative of the transaction (Sofronas 0019, 0023).

20.	Regarding claim 14, Sofronas discloses wherein the card is a credit card or a debit card (Sofronas 0073).

21.	Regarding claim 21, Sofranas does not disclose however Avegliano teaches wherein the physical first action pattern includes one or more of shaking, moving, spinning, tilting, flicking, tapping, pressing, or bending the electronic device (Avegliano Claims 4 and 5).  At the time of filing it would obvious to a person of ordinary skill in the art to modify the disclosure of Sofronas to include the teachings of Avegliano.  The rationale to combine the teachings would be to monitor fraudulent usage that is similar enough to historical patterns.

Claim Rejections - 35 USC § 103
22.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


23.	Claims 5-7 and 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sofronas [US Pub No. 2018/0276652 A1] in view of Blythe [US Pub No. 2015/0006378 A1], Avegliano et al. [US Pub No. 2016/0321670 A1], Pickering [US Pub No. 2020/0364716 A1], Han [US Patent No. 2020/0364716 A1], and Gilbey et al. [US Pub No. 2019/0012676 A1].


24.	Regarding claim 5, Sofronas does not disclose however Gilbey teaches wherein obtaining the second activity data of the electronic device includes obtaining the second activity data via one or more sensors associated with the electronic device (Gilbey 0045).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Sofronas to include the teachings of Gilbey.  The rationale to combine the teachings is because it would be desirable to minimize the incidence of unauthorized payment transactions using mobile devices especially since the biometric authentication capabilities of the mobile devices are questionable.

25.	Regarding claim 6, Sofronas discloses wherein the one or more sensors include at least one of a movement sensor, a light sensor, a pressure sensor, or a proximity sensor (Sofronas 0073).

26.	Regarding claims 7 and 16, Sofronas does not disclose however Gilbey teaches wherein the first physical activity data or the second activity data further includes biometric data of the user (Gilbey 0045).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Sofronas to include the teachings of Gilbey.  The rationale to combine the teachings is because it would be desirable to minimize the incidence of unauthorized payment transactions using mobile devices especially since the biometric authentication capabilities of the mobile devices are questionable.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:00am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/
/ERIC T WONG/Primary Examiner, Art Unit 3692                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2106.04(d)(2) (“Examiners should keep in mind that in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a "pharmaceutical composition" or that a "feed dispenser is operable to dispense a mineral supplement" are not affirmative limitations because they are merely indicating how the claimed invention might be used.”)